Citation Nr: 0617489	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-24 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected status post right orchiectomy for 
orchalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel 




INTRODUCTION

The veteran had active service from March 1996 to July 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska, which granted service connection for 
status post right orchiectomy for orchalgia and assigned an 
initial rating of 0 percent, with an effective date of one 
day after separation from service, July 4, 2003.  The veteran 
appealed, and in February 2004, the RO increased the 
veteran's evaluation to 20 percent, with the same effective 
date.  Since this increase did not constitute a full grant of 
the benefit sought, the increased rating issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

In a June 2004 statement, the veteran related his 
difficulties working due to his disability and asserted that 
he was entitled to benefits under 38 C.F.R. § 4.16(b), the 
subjective criteria for the granting of a total disability 
rating based on individual unemployability (TDIU).  The Board 
directs the RO to take appropriate action on the veteran's 
claim for entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a recent decision by United States Court of Appeals for 
Veterans Claims (Court), it was determined that the notice 
required by the Veterans Claims Assistance Act of 2000 (VCAA) 
must apply to all five elements of a service-connection 
claim, including degree of disability and assignment of an 
effective date to any award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was given 
specific notice of his rights and responsibilities with 
respect to the elements of a basic service-connection claim.  
The veteran, however, was not provided notice regarding the 
evidence needed to substantiate his claim for a higher 
initial rating.  The veteran has also not been informed with 
respect to the assignment of effective dates.  The Board 
concludes that the effect of these notice deficiencies are 
prejudicial to the veteran, as he may have provided 
additional evidence that would have shown that his disability 
met the criteria for a higher rating if he had been informed 
of what evidence was required to substantiate such a claim.  
This matter must be remanded so that proper notice may be 
provided to the veteran and any necessary development 
performed.

In a February 2004 statement of the case, and supplemental 
statements of the case that followed, the RO increased the 
veteran's rating for his status right orchiectomy for 
orchalgia disability from 0 to 20 percent.  The RO noted that 
the loss of one testicle was not compensable.  See Diagnostic 
Code 7524, located in 38 C.F.R. § 4.115(b).  The RO found, 
however, that  the veteran's chronic right scrotal and 
abdominal pain and history of frequent nocturnal urination 
was properly rated as 20 percent disabling under criteria 
found in 38 C.F.R. § 4.115(b).  The Board notes, however, 
that this criteria does not compensate for pain.

The Record contains ample documentation that the veteran's 
disability causes him significant pain and severely limits 
his activities.  The veteran's status post right orchiectomy 
for orchalgia disability has not been rated for the 
limitations that this pain causes.  In his January 2004 
notice of disagreement, the veteran specifically noted that 
he was not considered for an extraschedular rating.  The 
Board directs the RO to consider the veteran's entitlement to 
an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the 
veteran needs to be provided notification 
regarding the evidence needed to 
substantiate the claim of entitlement to 
an initial rating in excess of 20 percent 
for service-connected status post right 
orchiectomy for orchalgia.  The notice 
must also contain provisions with respect 
to the assignment of effective dates.  In 
addition, perform any and all development 
deemed necessary as a result of any 
response received from the veteran.

2.  The veteran's status post right 
orchiectomy for orchalgia disability 
claim should be considered for 
entitlement to an extraschedular rating 
under 38 C.F.R. §3.321(b)(1).

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2005).



